DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in JAPAN on 05/18/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/25/2021 and 12/01/2021 is being considered by the examiner.
Drawings
The drawings are objected to because some of the numerals used for the related art (Fig. 1-2) are being used for the current inventive drawings (Fig. 3-5) despite not being specified in the specification. Similarly, some numerals mentioned in the specification for the inventive drawings (Fig. 3-5) are not in the inventive drawings.  Examiner recommends that the applicant look over the specification and add/amend the drawings or specification so that there is matching between the specification numerals and the drawings numerals
  Corrected drawing sheets or adequate explanation in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: S1, S2, S3, S4, S5, S6, S7, S8, S9, S10, S11, S12, S13, S14, S15, S16, S17, S18.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Fig. 6 in the drawings are objected to under 37 CFR 1.83(a) because they fail to show  “Baking” in S5 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 4 and 5 are objected to because of the following informalities:  
“the end face” in Claims 4-5 should be “the two end faces” as it was disclosed before in the claim.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 11081282 in view of AKSE (US4511601) . 
US 11081282 + AKSE
Application 17359238

1. (Currently amended) A multilayer ceramic capacitor comprising: a multilayer chip in which dielectric layers mainly composed of ceramic and internal electrode layers are alternately stacked so that the internal electrode layers are alternately exposed to two end faces of the multilayer chip, the multilayer chip having a substantially rectangular parallelepiped shape, the two end faces facing each other; and a pair of external electrodes formed from the two end faces of the multilayer chip to at least one side face of side faces of the multilayer chip, wherein each of the pair of external electrodes includes a metal layer, an oxide layer, and a plated layer, the metal layer being formed from the end face to the at least one side face and being mainly composed of copper, the oxide layer covering at least a part of the metal layer, being mainly composed of copper oxide, and having a maximum thickness of 0.5 um or greater, the oxide layer being interposed between the metal layer and the plated layer in a thickness direction of the metal layer and the plated layer, wherein a coverage on the at least one side face is 20% or greater and is higher than a coverage on the end face, the coverage being defined as a proportion of an area of the oxide layer formed on the metal layer per unit area of the metal layer.

AKSE teaches a step of converting copper oxide to copper metal using a second firing. During the process, some of the copper oxide would break down to copper on an exterior surface of the oxide layer so if the firing is stopped prematurely and the capacitor is cooled rapidly, it might create structure of copper oxide having Cu particles formed thereon (see column 4 lines 34-40)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ceramic capacitor as disclosed by US 11081282 with the Cu particles on the first surface of the oxide layer as disclosed by AKSE in order to provide a high density metallization with good electrical properties, good substrate contact, which is inexpensive as compared to noble metal metallizations, and which is solderable (AKSE, column 2 lines 22-26) .  



4. The multilayer ceramic capacitor according to claim 1, wherein the oxide layer extends closer to a center of the multilayer chip than the metal layer in a direction in which the two end faces of the multilayer chip face each other, and is in contact with the at least one side face.
Regarding Claim 1. A multilayer ceramic capacitor comprising: a multilayer chip in which dielectric layers mainly composed of ceramic and internal electrode layers are alternately stacked so that the internal electrode layers are alternately exposed to two end faces of the multilayer chip, the multilayer chip having a substantially rectangular parallelepiped shape, the two end faces facing each other; and a pair of external electrodes formed from the two end faces of the multilayer chip to at least one side face of side faces of the multilayer chip, wherein each of the pair of external electrodes includes a metal layer, an oxide layer, and a plated layer, the metal layer being formed from the end face to the at least one side face and being mainly composed of copper, the oxide layer covering at least a part of the metal layer, being mainly composed of copper oxide, and having a maximum thickness of 0.5 um or greater, the oxide layer being interposed between the metal layer and the plated layer in a thickness direction of the metal layer and the plated layer, wherein a coverage on the at least one side face is higher than a coverage on the end face, the coverage being defined as a proportion of an area of the oxide layer formed on the metal layer per unit area of the metal layer, and wherein a first surface, which is in contact with the plated layer, of the oxide layer has Cu particles formed thereon.  
2. The multilayer ceramic capacitor according to claim 1, wherein the coverage on the at least one side face is 20% or greater.  



















3. The multilayer ceramic capacitor according to claim 1, wherein the oxide layer extends closer to a center of the multilayer chip than the metal layer in a direction in which the two end faces of the multilayer chip face each other, and is in contact with the at least one side face.  


Claims 4-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-6 of U.S. Patent No. 11081282 in view of Saito (US20160086733) and AKSE (US4511601)  
US 11081282 + AKSE
Application 17359238
5. (Currently amended) A method of manufacturing a multilayer ceramic capacitor, the method comprising: forming a ceramic multilayer structure having a substantially parallelepiped shape by alternately stacking ceramic dielectric green sheets and conductive pastes for forming internal electrode layers and alternately exposing the conductive pastes to two end faces, which face each other, of the ceramic multilayer structure; coating the ceramic multilayer structure with a metal paste mainly composed of copper; baking the metal paste to form a metal layer; forming an oxide layer that covers at least a part of the metal layer, is mainly composed of copper oxide, and has a maximum thickness of 0.5 um or greater by oxidizing the metal layer so that a coverage on the at least one side face is 20% or greater and is higher than a coverage on the end face, the coverage being defined as a proportion of an area of the oxide layer formed on the metal layer per unit area of the metal layer; and forming a plated layer so that the oxide layer is interposed between the metal layer and the plated layer in a thickness direction of the metal layer and the plated layer.
AKSE teaches a step of converting copper oxide to copper metal using a second firing. During the process, some of the copper oxide would break down to copper on an exterior surface of the oxide layer so if the firing is stopped prematurely and the capacitor is cooled rapidly, it shows forming Cu particles on a first surface of the oxide layer by reduction treatment (see column 4 lines 34-40, see column 1 lines 54-55).
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ceramic capacitor as disclosed by US 11081282 with the Cu particles on the first surface of the oxide layer as disclosed by AKSE in order to provide a high density metallization with good electrical properties, good substrate contact, which is inexpensive as compared to noble metal metallizations, and which is solderable (AKSE, column 2 lines 22-26) .
Saito teaches. forming a plated layer (13b) on the first surface of the oxide layer (20) (Fig. 1)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ceramic capacitor as disclosed by US 11081282 with the plated layer on the first side of the oxide layer as disclosed by Saito in order to provide a multilayer ceramic capacitor capable of suppressing diffusion of hydrogen to a dielectric layer and preventing deterioration of an insulation resistance by reducing the quantity of hydrogen included in the multilayer ceramic capacitor (Saito, [0010]).  


6. (Currently amended) A method of manufacturing a multilayer ceramic capacitor, the method comprising: forming a ceramic multilayer structure having a substantially parallelepiped shape by alternately stacking ceramic dielectric green sheets and conductive pastes for forming internal electrode layers and alternately exposing the conductive pastes to two end faces, which face each other, of the ceramic multilayer structure; coating the ceramic multilayer structure with a metal paste mainly composed of copper; firing the ceramic multilayer structure with the metal paste to form a metal layer; forming an oxide layer that covers at least a part of the metal layer, is mainly composed of copper oxide, and has a maximum thickness of 0.5 um or greater by oxidizing the metal layer so that a coverage on the at least one side face is 20% or greater and is higher than a coverage on the end face, the coverage being defined as a proportion of an area of the oxide layer formed on the metal layer per unit area of the metal layer; and forming a plated layer so that the oxide layer is interposed between the metal layer and the plated layer in a thickness direction of the metal layer and the plated layer.
AKSE teaches a step of converting copper oxide to copper metal using a second firing. During the process, some of the copper oxide would break down to copper on an exterior surface of the oxide layer so if the firing is stopped prematurely and the capacitor is cooled rapidly, it shows forming Cu particles on a first surface of the oxide layer by reduction treatment (see column 4 lines 34-40, see column 1 lines 54-55).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ceramic capacitor as disclosed by US 11081282 with the Cu particles on the first surface of the oxide layer as disclosed by AKSE in order to a high density metallization with good electrical properties, good substrate contact, which is inexpensive as compared to noble metal metallizations, and which is solderable (AKSE, column 2 lines 22-26) .  

Saito teaches. forming a plated layer (13b) on the first surface of the oxide layer (20) (Fig. 1) so that the oxide layer is interposed between the metal layer and the plated layer in a thickness direction of the metal layer and the plated layer.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ceramic capacitor as disclosed by US 11081282 with the plated layer on the first side of the oxide layer as disclosed by Saitor in order to provide a multilayer ceramic capacitor capable of suppressing diffusion of hydrogen to a dielectric layer and preventing deterioration of an insulation resistance by reducing the quantity of hydrogen included in the multilayer ceramic capacitor (Saito, [0010]).
Regarding Claim 4. A method of manufacturing a multilayer ceramic capacitor, the method comprising: forming a ceramic multilayer structure having a substantially parallelepiped shape by alternately stacking ceramic dielectric green sheets and conductive pastes for forming internal electrode layers and alternately exposing the conductive pastes to two end faces, which face each other, of the ceramic multilayer structure; coating the ceramic multilayer structure with a metal paste mainly composed of copper; baking the metal paste to form a metal layer; forming an oxide layer that covers at least a part of the metal layer, is mainly composed of copper oxide, and has a maximum thickness of 0.5 um or greater by oxidizing the metal layer so that a coverage on the at least one side face is higher than a coverage on the end face, the coverage being defined as a proportion of an area of the oxide layer formed on the metal layer per unit area of the metal layer; forming Cu particles on a first surface of the oxide layer by reduction treatment; and. forming a plated layer on the first surface of the oxide layer so that the oxide layer is interposed between the metal layer and the plated layer in a thickness direction of the metal layer and the plated layer.  





































Regarding Claim 5. A method of manufacturing a multilayer ceramic capacitor, the method comprising: forming a ceramic multilayer structure having a substantially parallelepiped shape by alternately stacking ceramic dielectric green sheets and conductive pastes for forming internal electrode layers and alternately exposing the conductive pastes to two end faces, which face each other, of the ceramic multilayer structure; coating the ceramic multilayer structure with a metal paste mainly composed of copper; firing the ceramic multilayer structure with the metal paste to form a metal layer; forming an oxide layer that covers at least a part of the metal layer, is mainly composed of copper oxide, and has a maximum thickness of 0.5 um or greater by oxidizing the metal layer so that a coverage on the at least one side face is higher than a coverage on the end face, the coverage being defined as a proportion of an area of the oxide layer formed on the metal layer per unit area of the metal layer; and forming a plated layer so that the oxide layer is interposed between the metal layer and the plated layer in a thickness direction of the metal layer and the plated layer; forming Cu particles on a first surface of the oxide layer by reduction treatment; and. forming a plated layer on the first surface of the oxide layer so that the oxide layer is interposed between the metal layer and the plated layer in a thickness direction of the metal layer and the plated layer.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Claim(s) 1 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito (US20160086733) in view of KOBAYASHI (US20090323253) in further view of AKSE (US4511601) .
Regarding Claim 1. Saito teaches, in Fig. 1, a multilayer ceramic capacitor (1) comprising: a multilayer chip (11) in which dielectric layers mainly composed of ceramic (10) and internal electrode layers (12) are alternately stacked (Fig. 1) so that the internal electrode layers are alternately exposed to two end faces of the multilayer chip (Fig. 1), the multilayer chip having a substantially rectangular parallelepiped shape (Fig.1), the two end faces facing each other (Fig.1); and a pair of external electrodes (13) formed from the two end faces  (left and right  sides) of the multilayer chip to at least one side face (top and bottom) of side faces of the multilayer chip, wherein each of the pair of external electrodes includes a metal layer (13a) [0048], an oxide layer (20), and a plated layer (13b)([0054]), the metal layer being formed from the end face to the at least one side face (Fig. 1) and being mainly composed of copper ([0048]), the oxide layer (20) covering at least a part of the metal layer (Fig. 1), being mainly composed of copper oxide ([0054]), and having a maximum thickness of 0.5 um or greater ([0061]), the oxide layer being interposed between the metal layer and the plated layer in a thickness direction of the metal layer and the plated layer (Fig. 1) and a first surface, which is in contact with the plated layer, of the oxide layer, but does not disclose a coverage on the at least one side face is higher than a coverage on the end face, the coverage being defined as a proportion of an area of the oxide layer formed on the metal layer per unit area of the metal layer, and wherein a first surface, and the oxide layer has Cu particles formed thereon.  
KOBAYASHI teaches a coverage on the at least one side face is higher than the coverage on the end face (Fig. 3- shows visually that 21 at the top is greater than 21 at the left/right sides), the coverage being a proportion of an area of the oxide layer (21) per unit area of the metal layer ([0057], [0053], [0054]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multilayer ceramic capacitor as disclosed by Saito with the coverage on the side and end faces as disclosed by KOBAYASHI in order to enhance the bonding force of the external terminal electrodes (KOBAYASHI, Abstract).
AKSE teaches a step of converting copper oxide to copper metal using a second firing. During the process, some of the copper oxide would break down to copper on an exterior surface of the oxide layer, to create a structure of copper oxide having Cu particles formed thereon (see column 4 lines 34-40)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ceramic capacitor as disclosed by Saito and KOBAYASHI with the Cu particles on the first surface of the oxide layer as disclosed by AKSE in order to a high density metallization with good electrical properties, good substrate contact, which is inexpensive as compared to noble metal metallizations, and which is solderable (AKSE, column 2 lines 22-26) .  
Regarding Claim 4. Saito teaches a method of manufacturing a multilayer ceramic capacitor ([0065-0074]), the method comprising: forming a ceramic multilayer structure having a substantially parallelepiped shape (Fig. 1) by alternately stacking ceramic dielectric green sheets and conductive pastes for forming internal electrode layers ([0067]) and alternately exposing the conductive pastes to two end faces (Fig. 1), which face each other, of the ceramic multilayer structure (Fig.1); coating the ceramic multilayer structure with a metal paste mainly composed of copper ([0071]); baking the metal paste to form a metal layer ([0071],[0048]); forming an oxide layer that covers at least a part of the metal layer (Fig. 1), is mainly composed of copper oxide ([0074]), and has a maximum thickness of 0.5 m or greater by oxidizing the metal layer ([0061])  and forming a plated layer (13b) on the first surface of the oxide layer (Fig .1) so that the oxide layer is interposed between the metal layer and the plated layer in a thickness direction of the metal layer and the plated layer ([0054])([0082]) but does not teach a coverage on the at least one side face is higher than a coverage on the end face, the coverage being defined as a proportion of an area of the oxide layer formed on the metal layer per unit area of the metal layer; forming Cu particles on a first surface of the oxide layer by reduction treatment.
   KOBAYASHI teaches a coverage on the at least one side face is higher than the coverage on the end face (Fig. 3- shows visually that 21 at the top is greater than 21 at the left/right sides), the coverage being a proportion of an area of the oxide layer (21) per unit area of the metal layer ([0057], [0053], [0054]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multilayer ceramic capacitor as disclosed by Saito with the coverage on the side and end faces as disclosed by KOBAYASHI in order to enhance the bonding force of the external terminal electrodes (KOBAYASHI, Abstract).
AKSE teaches a step of converting copper oxide to copper metal using a second firing. During the process, some of the copper oxide would break down to copper on an exterior surface of the oxide layer thereby shows forming Cu particles on a first surface of the oxide layer by reduction treatment (see column 4 lines 34-40, see column 1 lines 54-55).
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ceramic capacitor as disclosed by SAITO and KOBAYASHI with the Cu particles on the first surface of the oxide layer as disclosed by AKSE in order to provide a high density metallization with good electrical properties, good substrate contact, which is inexpensive as compared to noble metal metallizations, and which is solderable (AKSE, column 2 lines 22-26) .
Regarding Claim 5. Saito teaches method of manufacturing a multilayer ceramic capacitor ([0065-0074]), the method comprising: forming a ceramic multilayer structure having a substantially parallelepiped shape (Fig. 1) by alternately stacking ceramic dielectric green sheets and conductive pastes for forming internal electrode layers ([0067]) and alternately exposing the conductive pastes to two end faces (Fig. 1), which face each other, of the ceramic multilayer structure (Fig. 1); coating the ceramic multilayer structure with a metal paste mainly composed of copper ([0071]); firing the ceramic multilayer structure with the metal paste to form a metal layer ([0071]); forming an oxide layer that covers at least a part of the metal layer (Fig. 1), is mainly composed of copper oxide ([0074]), and has a maximum thickness of 0.5 um or greater by oxidizing the metal layer ([0061]) so that; and forming a plated layer (13b) so that the oxide layer is interposed between the metal layer and the plated layer in a thickness direction of the metal layer and the plated layer ([0054], [0082]); forming a plated layer (13b) on the first surface of the oxide layer (Fig. 1) so that the oxide layer is interposed between the metal layer and the plated layer in a thickness direction of the metal layer and the plated layer ([0054],[0082]) but does not teach a coverage on the at least one side face is higher than a coverage on the end face, the coverage being defined as a proportion of an area of the oxide layer formed on the metal layer per unit area of the metal layer and forming Cu particles on a first surface of the oxide layer by reduction treatment.
KOBAYASHI teaches a coverage on the at least one side face is higher than the coverage on the end face (Fig. 3- shows visually that 21 at the top is greater than 21 at the left/right sides), the coverage being a proportion of an area of the oxide layer (21) per unit area of the metal layer ([0057], [0053], [0054]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multilayer ceramic capacitor as disclosed by Saito with the coverage on the side and end faces as disclosed by KOBAYASHI in order to enhance the bonding force of the external terminal electrodes (KOBAYASHI, Abstract).
AKSE teaches a step of converting copper oxide to copper metal using a second firing. During the process, some of the copper oxide would break down to copper on an exterior surface of the oxide layer thereby shows forming Cu particles on a first surface of the oxide layer by reduction treatment (see column 4 lines 34-40, see column 1 lines 54-55).
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ceramic capacitor as disclosed by SAITO and KOBAYASHI with the Cu particles on the first surface of the oxide layer as disclosed by AKSE in order to provide a high density metallization with good electrical properties, good substrate contact, which is inexpensive as compared to noble metal metallizations, and which is solderable (AKSE, column 2 lines 22-26) .
Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito, KOBAYASHI, and ASKE in view of TASEDA (US2013/0299215).
Regarding Claim 3, Saito, KOBAYASHI, and ASKE teaches the multilayer ceramic capacitor according to claim 1, but does not teach the oxide layer extends closer to a center of the multilayer chip than the metal layer in a direction in which the two end faces of the multilayer chip face each other, and is in contact with the at least one side face.
TASEDA teaches, in Fig. 2, the oxide layer (15, 16) extends closer (top portion of 15/16 is closer) to a center (middle of 10b) of the multilayer chip (10) than the metal layer (top portion of 13/14 ends before top portion of 15/16 does) in a direction (left or right of Fig. 2) in which the two end faces of the multilayer chip face each other (Fig. 2), and is in contact with the at least one side face (top surface of Fig. 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multilayer ceramic capacitor as disclosed by Saito with the oxide layer as disclosed by TASEDA in order to provide a ceramic electronic components with further improved weather resistance, in particular, reliability under hot and humid conditions (TASEDA, [0005]).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is presented in the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848